Citation Nr: 1627584	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  14-10 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1. Whether recoupment of $15,696.28 in special separation pay from the Veteran's VA disability compensation was proper.

2. Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1984 to March 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in October 2015; the hearing transcript has been associated with the file and has been reviewed.  


FINDINGS OF FACT

1. The Veteran did not receive $15,696.28 in special separation benefits.

2. The Veteran does not have sleep apnea.

3. The Veteran has tension headaches that onset in service.


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, recoupment of $15,696.28 in VA disability compensation to offset special separation benefits was not proper. 10 U.S.C.A. §§ 1174 , 1174a, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.700 (2015).

2. The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

3. The criteria for service connection for tension headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recoupment of Special Separation Pay

Section 1174 of Title 10, United States Code, directs that an award of VA compensation is subject to recoupment of an amount equal to the total amount of separation, severance, or readjustment benefits received.  See 10 U.S.C.A. § 1174(h)(2)  (West 2014); 38 C.F.R. § 3.700(a)(5) (2015).  Initially, this recoupment was computed using pre-tax dollars (i.e., the total amount of benefits received).  The law was later amended to provide that where payment of separation pay was made after September 30, 1996, or payment of special separation benefits under 10 U.S.C. § 1174a  was made on or after December 5, 1991, VA will recoup from disability compensation an amount equal to the total amount of separation pay less the amount of federal income tax withheld from such pay.  38 C.F.R. § 3.700(a)(5)(i), (iii).  VA's General Counsel  has concluded that disability compensation should be offset to recoup the amount of special separation benefits received by a former member of the armed forces.  See VAOGCPREC 14-92, 57 Fed. Reg. 49746  (1992); VAOGCPREC 12-96, 61 Fed. Reg. 66,750 (1996).

The Veteran separated from service in March 1992.  The Veteran's DD-214 includes a remark stating: "AUTHORIZED SSB $15,696.28."  Based on that notation, the VA notified the Veteran that VA compensation benefits would be withheld to recoup that amount.  However, the Veteran contends that he did not actually receive $15,696.28 at the time of his separation from service.  He has maintained that the last payment he received at his separation from service was closer to $3,000.

Records show the VA sought confirmation from Defense Finance and Accounting Service (DFAS) as to whether the Veteran was paid special separation benefits at the time of his separation from service.  In reply, DFAS sent a copy of the Veteran's final separation voucher showing a payment of $3,866.68.  A note by an employee in the verification section at the bottom of the voucher states that no special separation benefit is shown on the voucher.

The question before the Board is whether the Veteran actually received a special separation benefit, and if so, in what amount. 

The Veteran has been consistent in his assertions that he did not receive a special separation benefit, even prior to being notified that the amount would be withheld from his benefit.  He denied any such payment on his 2012 application for VA benefits, and in a March 2012 statement that recounted his military career noted that re-enlistment bonus criteria kept him from receiving the $15,696.28 noted on his DD-214.  After being notified of the withholding, he continued to assert that he did not receive the amount, explaining his various efforts to prove his assertion and providing a copy of his Social Security earnings statement that showed taxable earnings in the amount of $15,653 for 1992.  The Veteran explained that that amount includes both what he was paid from his service and civilian employment he had that year after service.

There is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  While the Ashley case dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the United States Court of Appeals for Veterans Claims applied this presumption of regularity to procedures at the RO.

In this case, while the Veteran's DD-214 reflects that a special separation benefit of $15,696.28 was authorized, the Veteran's last pay voucher does not reflect that such amount was actually dispersed to the Veteran.  The Board finds the response from DFAS to be clear evidence that the Veteran did not actually receive a special separation benefit of $15,696.28.

To the extent of any remaining doubt regarding the discrepancy in the authorized amount listed on the Veteran's DD-214 and the lack of any special separation benefit on his final separation voucher, such doubt must be resolved in the Veteran's favor.  The Board finds that while the evidence indicates that separation pay was authorized, the evidence affirmatively indicates that such pay was never disbursed to the Veteran.  Accordingly, recoupment of that amount from his VA disability compensation was not proper.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Sleep Apnea

The Veteran contends he is entitled to service connection for sleep apnea.

The Board has considered the Veteran's claim but finds that service connection for sleep apnea is not warranted as the evidence does not reflect that the Veteran has been diagnosed with sleep apnea nor that he has a sleep disability related to his service.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Veteran's own lay statements may in some instances be sufficient to establish a current diagnosis.  Indeed, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Here, the Veteran has expressed dissatisfaction at a recent sleep study but has not contended that he has been diagnosed with sleep apnea.  A July 2014 VA treatment note indicates that the Veteran's sleep study showed no need for a continuous positive airway pressure machine but did show mild periodic leg movements during sleep.  There is no diagnosis of sleep apnea in the Veteran's records.  The Veteran himself is not competent to self-diagnose sleep apnea, particularly as the condition is one that occurs while unconscious and thus is not directly observable.  The Veteran is competent to report sleep problems he himself has observed, and the Board has considered those reports. 

At his Board hearing the Veteran testified that he snores when in a certain position.  However, much of the Veteran's testimony and his written statements have focused on working in locations or on schedules in service that have disrupted his sleep and having nightmares since service that disrupt his sleep.

In December 2015 a fellow serviceman authored a letter in which he recounted that the Veteran did not sleep regularly or on a normal sleep pattern when he lived with him after service.

The Board does note that the Veteran denied frequent trouble sleeping on a report of medical history in July 1989.

However, the record does suggest that the Veteran has current sleep disturbances, and in fact, chronic sleep impairment is one of the symptoms of PTSD for which the Veteran is already being compensated.  The evaluation of the same disability under various diagnoses, known as pyramiding, is not permitted.  38 C.F.R. § 4.14 (2015).

Based on the forgoing, a preponderance of the evidence is against finding that the Veteran has sleep apnea or another separate sleep disorder related to his service.  Therefore, service connection is denied.

Headaches

The Veteran contends he is entitled to service connection for a headache disorder.

The Veteran was afforded a VA examination in June 2012.  The examination report notes that the Veteran reported the bulk of his headache symptoms started in 2000, although he did experience headaches in service.  He reported the headaches became more pronounced after 2000.  The examiner noted a 2004 private treatment record noted migraines.  The examiner noted a 2009 MRI of the Veteran's brain was noted to be normal.  The examiner opined that the Veteran actually has muscle tension headaches.  The examiner opined that the condition is less likely than not related to his service.

The Veteran underwent another VA examination in July 2014.  He again reported his headaches began in 2000.  He stated that has seen a neurologist who prescribed medication that had reduced the intensity and frequency of his headaches.  The examiner diagnosed tension headaches.

At his Board hearing, the Veteran testified he had headaches in service and continued to have them after service.  He stated that he did not seek treatment for the headaches but just dealt with them on his own.

A review of the Veteran's service treatment records shows that on one occasion, in April 1986, the Veteran requested non-prescription medication for headache.  In July 1989 the Veteran denied frequent or severe headaches on a report of medical history.  There is no examination or report of medical history of record from the Veteran's 1992 separation from service.  In his initial claim for compensation the Veteran reported his headaches began in February 1991.

In December 2015 a fellow serviceman authored a letter in which he recounted that when he served with the Veteran during the Gulf War the Veteran often complained of headaches and would use over the counter medication to relieve them.  After service he stated that they became roommates for several years and he continued to observe the Veteran take pain medication for headaches.

The Veteran's spouse testified that they had been together since 2001 and she had also seen the Veteran get headaches during that time. 

Both the 2012 and 2014 VA examiners opined that the Veteran does not have migraines as he initially claimed, but rather has tension headaches.  Although the 2012 VA examiner went on to opine that the Veteran's headaches are not related to his service, the only rationale offered relates to the diagnosis of tension headaches rather than migraine headaches and does not address why the Veteran's tension headaches are not related to his service.  Therefore the Board finds the opinion has limited probative value.

The Board does find the Veteran competent and credible to report the onset of his headaches and finds his report of ongoing headaches since service to be corroborated by the statement from a fellow serviceman and the Veteran's current spouse.  Therefore, the Board finds that the Veteran's headache disorder onset in service and thus he is entitled to service connection for the condition.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in February 2012, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The undersigned VLJ who conducted the October 2015 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's sleep apnea.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was not afforded a VA examination in connection with his claim for service connection for sleep apnea but none is required.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  In this case, there is no competent evidence that the Veteran has sleep apnea, but rather the evidence includes a sleep study that indicates he does not have sleep apnea.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Restoration of the $15,696.28 in VA disability compensation that was withheld to offset recepit of special separation benefits is granted.

Service connection for sleep apnea is denied.

Service connection for tension headaches is granted.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


